DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al. (US 2009/0260391) in view of Kim (US 2011/0314861) and Takeichi et al. (US 2009/0044554).
	Per claim 1, Shioyama teaches. A heat source unit for a refrigeration apparatus, comprising: a casing (i.e. “casing”, paragraph 0064 of Shioyama); a heat exchanger (i.e. 
	Regarding the disposition of the fan, Kim teaches an outdoor unit including a fan disposed in an internal space of a casing and that horizontally blows air out through a heat exchanger (i.e. see figure 1 of Kim) and an above-shut-off valves member (i.e. top of 200c of Kim) disposed in a casing (i.e. 110c of Kim), positioned above a first connection (i.e. 271c-1 of Kim) and a second connection (i.e. 275c-1 of Kim), and having a vertically penetrating wiring hole (i.e. 280c of Kim) for easing installation of refrigeration systems (i.e. paragraph 0016 of Kim).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a fan disposed in an internal space of a casing and that horizontally blows out air passing through a heat exchanger and an above-shutoff-valves member disposed in a casing, positioned above a first and second connection, and having a vertically 
	When the Kim above-shut-off valves member and wiring hole is combined with the first shut off valve and the second shut off valve, the result is an above-shut-off-valves-member disposed in the casing, positioned above the first shut-off valve, as claimed.
	Regarding the above-the-shutoff-valves member, Takeichi teaches an outdoor unit wherein an above-the-shut-off-valves member (34 of Takeichi) is a panel that is directly fastened (i.e. via “a screw”, paragraph, 0054, second to last line of Takeichi) to an internal surface of a surface panel (i.e. 25 of Takeichi) of a casing (i.e. 2 of Takeichi) without directly contacting the first shut-off valve and the second shut-off valve, and that partitions the internal space of the casing (see figure 1 of Takeichi) for improving the operability and strength of a valve support member (i.e. paragraph 0008, lines 8-10 of Takeichi). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an above-the-shut-off-valves member is a panel that is directly fastened to an internal surface of a surface panel of a casing and that partitions the internal space of the casing, as taught by Takeichi in the combined teachings, in order to advantageously improve the operability and strength of a valve support member (i.e. paragraph 0008, lines 8-10 of Takeichi).
	Per claim 2, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches the first shut off valve, the second shut off valve, the casing, and the wiring hole but fails to explicitly teach wherein the first shut-off valve and the second shut-off valve are disposed in a 
	When the Kim first and second connection disposed in the range of 3/4 or less of the distance from the bottom surface of the casing to the wiring hole is combined with the first shut off valve and the second shut off valve, the casing, and the wiring hole of Shioyama, as modified, the result is first shut-off valve and the second shut-off valve are disposed in a range of 3/4 or less of a distance from a bottom surface of the casing to the wiring hole, as claimed.
	Per claim 3, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, fails to explicitly teach wherein the first shut-off valve and the wiring hole do not overlap in a plan view of the casing. 
	However, Kim teaches an outdoor unit including a first liquid connection (i.e. 271C-1 of Kim) and a wiring hole (i.e. 280C of Kim) that do not overlap in a plan view of a casing (i.e. see figure 5 of Kim) for easing installation of refrigeration systems (i.e. 
	 When the Kim first liquid connection and the wiring hole not overlapping in the plan view of the casing is combined with the first shut-off valve of Shioyama, as modified, the result is wherein the first shut-off valve and the wiring hole do not overlap in a plan view of the casing, as claimed.	Per claim 4, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches the wiring hole disposed in the above-shut-off-valve member, and the first shut off valve but fails to explicitly teach wherein the wiring hole is disposed as one of a plurality of wiring holes of the above-shut-off-valves member; and the first shut-off valve and at least one of the plurality of wiring holes do not overlap in a plan view of the casing.
Regarding the plurality of wiring holes, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of wiring holes in the above-shut-off valves member in order to advantageously provide a greater amount of wiring capability in the system.
Regarding the overlapping, Kim teaches an outdoor unit including a first liquid connection (i.e. 271C-1 of Kim) and a wiring hole (i.e. 280C of Kim) that do not overlap 
When the Kim first liquid connection and the wiring hole not overlapping in the plan view of the casing is combined with the plurality of wiring holes and the first shut-off valve of Shioyama, as modified, the results is the first shut-off valve and at least one of the plurality of wiring holes do not overlap in a plan view of the casing, as claimed.
	Per claim 5, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches an electric component assembly (i.e. 71 of Shioyama) disposed in the internal space of the casing and the wiring hole (i.e. 280c of Kim).
	When the Kim wiring hole is combined with the electric component assembly and internal space of the casing of Shioyama, as modified, the result is an electric component assembly disposed in the internal space of the casing and above the wiring hole, as claimed. 	Per claim 6, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches wherein the first shut-off valve (i.e. 19 of Shioyama) and the second shut-off valve (i.e. 18 of Shioyama) each have a connection port (i.e. 19a and 18a of Shioyama) that opens toward a back-surface side of the casing(i.e. bottom side surface of the casing is 
	Per claim 7 and 8, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches the above-shut-off-valves member, the internal space of the casing, the first shut-off valve, and the second shut-off valve but fails to explicitly teach wherein the above-shut-off-valves member partitions the internal space of the casing and a shut-off valve placement space in which the first shut-off valve and the second shut-off valve are disposed (claim 7), wherein the casing has cut-out portions proximal to the first shut-off valve and the second shut-off valve; and the cut-out portions of the casing face the shut-off valve placement space (claim 8).
	However, Kim teaches an outdoor unit wherein an above-shut-off valves member (i.e. top of 200c of Kim) partitions an internal space of a casing (i.e. inside of 110c of Kim) and a connection placement space (i.e. space where connections 271c and 275c are positioned) in which a first connection (i.e. 271c of Kim) and a second connection (i.e. 275c of Kim) (i.e. to clarify, the top of 200c is in between the connections and the internal space of 110c, the top of 220c partitions the internal space and the connection placement space) are disposed (claim 7), wherein the casing (i.e. 110c of Kim) has cut-out portions (i.e. wherein 150 and 151 are mounted) proximal to the first connection (i.e. 271c of Kim) and the second connection (i.e. 275c of Kim); and the cut-out portions of the casing face the shut-off valve placement space (i.e. the cut-out portion is three dimensional, thus the cut-out portion “faces” in all directions, thus the cut-out portion 
	When the Kim above-the-shut-off-valves member partitioning the internal space of the casing, the shut-off valve placement space, and the cut-out portions proximal the first and second connection is combined with the first and second shut-off valves of Shioyama, as modified, the result is wherein the above-shut-off-valves member partitions the internal space of the casing and a shut-off valve placement space in which the first shut-off valve and the second shut-off valve are disposed (claim 7), wherein the casing has cut-out portions proximal to the first shut-off valve and the second shut-off valve; and the cut-out portions of the casing face the shut-off valve placement space (claim 8), as claimed.	Per claim 9, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches wherein the first shut-off valve (i.e. 19 of Shioyama) and the second shut-off valve (i.e. 18 of Shioyama) are disposed not to protrude from a virtual cuboid defined by a top surface, 
Response to Arguments
In regards to the applicants argument that that Takeichi fails to disclose the above-shut-off-valves member being directly fastened to the surface panel without directly contacting the first and second shut-off valve; the examiner respectfully disagrees.  Member 34 does not contact the first and second shut off valves.  Further, member 34 is directly fastened to surface panel 25.  It is unclear how member 34 does not directly fasted to the surface panel and without contacting the first and second shut-off valve.  Therefore the argument is not persuasive and the rejection remains.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763